DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 1, 2022, has been entered.


 Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claim 3 has been amended as requested.  Claims 10, 13-17, and 20 have been cancelled.  Thus, the pending claims are 1-9, 11, 12, 18, and 19 with claims 1, 2, and 4-9 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 5-7 of the last Office action (Final Rejection mailed March 15, 2022).  

Claim Objections
Claim 3 is objected to because of the following informalities:  A typographical error in stating “and” instead of “an” in the amendment “wherein each said secondary bond forms and individual channel.”  (Note applicant’s Remarks accompanying the RCE Amendment states “Claim 3 is amended to state that each secondary bond forms an individual channel” (Amendment, page 5, 7th paragraph).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 11, 12, 18, and 19 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0277258 issued to Otsuka et al. as set forth in section 10 of the last Office action.
Applicant has amended claim 3 to overcome indefinite issues, wherein said amendments do not distinguish the present invention from the prior art.  Additionally, applicant’s arguments traversing said rejection are found unpersuasive for the reasons set forth below.  As such, the anticipation rejection of claims 3, 11, 12, 18, and 19 stands.
Specifically, Otsuka teaches a cleaning sheet comprising a substrate sheet (i.e., carrier) and a plurality of long-fiber bundles (i.e., tow fibers) (abstract and section [0027]).  The cleaning sheet is rectangular in shape, having longitudinal Y edges and transverse X edges (and a Z-direction perpendicular thereto) (section 31 and at least Figures 1, 3a, and 12).  The long-fiber bundles 31 are bonded together by a plurality of fiber-joining sections 32 (i.e., a plurality of secondary bonds extending through the tow fibers in a direction transverse thereto) and bonded to the substrate sheet 2 by sheet joining sections 21 (i.e., a plurality of primary bonds forming a plurality of discrete spaced apart tufts of tow fibers), which overlap a portion of the fiber-joining sections 32 (abstract, section [0027], and Figures 1 and 12).  Figure 6 shows the fiber-joining sections 32  extending continuously across the width of all the tow fibers (i.e., a plurality of secondary bonds extending throughout the tow fibers in a direction transverse thereto). The long-fiber bundles are cut by a plurality of linear cut sections 24 (i.e., slits) extending in a region between adjacent sheet joining sections 21 (abstract, section [0027], and Figures 1 and 12).  Figures 3a and 3b show that the linear cut sections 24 cut through the long-fiber bundles 31 and the substrate sheet 2.  Figures 3b and 12 show fiber-joining sections 32 (i.e., secondary bonds), which can be interpreted as forming “channels” or valleys between adjacent raised tow fiber tufts.  At least Figures 1 and 12 show the plurality of fiber-joining sections 32 (i.e., secondary bonds) being rectilinear, mutually parallel, and extending throughout the plurality of tow fibers in a direction transverse thereto and in a direction generally perpendicular to a longitudinal axis of the cleaning sheet.  The width of each fiber-joining section 32 is 0.5-10 mm (section [0038]).
 Therefore, Otsuka anticipates applicant’s claims 3, 11, 12, 18, and 19.

Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they have not been found persuasive.  
Applicant traverses the prior art rejection of the claims by asserting the Office action errs in relying on Figures 1, 6, and 12 of Otsuka to teach the claimed subject matter (Amendment, paragraph spanning pages 5-6).  Specifically, applicant asserts Figure 1 does not teach fiber-joining sections 32 (i.e., applicant’s secondary bonds) extending throughout the tow fibers in a direction transverse to the longitudinal direction (Amendment, paragraph spanning pages 5-6).  In response, Figure 1 clearly shows applicant’s claimed “cleaning article bounded by alternating longitudinal and transverse edges defining an XY plane and…having a longitudinal axis” wherein the “tow fibers are generally aligned in a longitudinal direction” (i.e., the Y direction shown in Otsuka’s Figure 1) and “each secondary bond extending throughout said tow fibers in a direction transverse to said longitudinal direction” (i.e., each fiber-joining section 32 extending in an X direction transverse to the longitudinal direction of the tow fibers and the cleaning article).
Additionally, applicant asserts, “In Figure 6, the linear cut sections 24 do not extend between adjacent primary bonds” (Amendment, paragraph spanning pages 5-6).  In response, Figure 6 was not relied upon to teach the linear cut sections 24 extending between adjacent primary bonds.  Rather, Figures 1 and 12 were relied upon (last Office action, page 4, lines 13-15 of section 10).  For example, Figure 1 shows “primary bonds are between slits, wherein said slits extend between adjacent primary bonds” as claimed in that the linear cut sections 24 (i.e., applicant’s slits) extend in an X direction in a region between adjacent sheet joining sections 21 (i.e., applicant’s primary bonds).  
Furthermore, applicant argues the fiber-joining sections 32 do not extend through the tow fibers in a direction transverse to the longitudinal direction in Figure 12 (Amendment, paragraph spanning pages 5-6).  In response, as with Figure 1 above, Figure 12 clearly shows “each secondary bond extending throughout said tow fibers in a direction transverse to said longitudinal direction” (i.e., each fiber-joining section 32 extending in an X direction transverse to the longitudinal direction of the tow fibers and the cleaning article).  
As set forth in the last Office action, section 12, the claim recitation “each said secondary bond extending throughout said tow fibers in a direction transverse to said longitudinal direction” does not necessarily mean the secondary bond (i.e., Otsuka’s fiber-joining sections 32) must be one continuous bond extending the full width of said tow fibers.  Rather, the recitation can be interpreted as encompassing Otsuka’s discontinuous spaced apart fiber-joining sections 32 alternating with slits 24 across the full width of said two fibers as shown in Figures 2 and 4.  Secondly, even if the claim recitation is interpreted to limit each secondary bond to one continuous bond extending across the full width of the tow fibers, the embodiment depicted in Otsuka’s Figure 6 shows such continuous bonds 32.  Therefore, applicant’s arguments are found unpersuasive and the above rejection stands.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        July 20, 2022